Citation Nr: 0313866	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  96-14 301	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include asthma and chronic obstructive pulmonary 
disease.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  The 
case was remanded by the Board in May 1998, and the issues 
listed on the title page were denied by the Board in a June 
1999 decision to which the appellant filed an appeal to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).  In an Order entered on June 12, 2001 
(hereinafter Court Order), the Court vacated the June 1999 
Board decision, and remanded the case to the Board for 
readjudication.  Thereafter, the Board undertook additional 
development with respect to the two issues on appeal pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The requested 
development has been completed, and this case is now ready 
for appellate review 
 
 
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The weight of the evidence is against a conclusion that 
the veteran has a current  respiratory or psychiatric 
disorder that is etiologically related to service. 


CONCLUSIONS OF LAW

1.  A respiratory disorder to include asthma and chronic 
obstructive pulmonary disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002). 

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

The Court Order directed the Board to adjudicate the 
veteran's claims under the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decisions dated in February 
1995 and March 1997; statements of the case dated in June 
1995 and April 1997; supplemental statements of the case 
dated in April 1996, March 1997, September 1997 and December 
1998; and an October 2002 letter from the Board.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The record reflects 
numerous efforts by the RO to develop this case, particularly 
with regard to obtaining the veteran's service medical 
records.  In this regard, VA has been informed by the 
National Personnel Records Center (NPRC) that the veteran's 
service medical records have been destroyed by a fire.  As 
such, the RO has attempted several times to obtain additional 
information from the veteran regarding any hospitalization 
and treatment during or shortly after active service.  In an 
October 1994 letter, the veteran claimed that he was 
diagnosed with asthma in July 1953 while in training with the 
3rd Armored Division in Korea.  He also claimed that he was 
treated for his asthma by a private physician in Detroit, Dr. 
Ronald Rosenberg, from the date of his discharge until 1980.  
This doctor, he stated, has since passed away.  In December 
1994, in response to a letter from the RO requesting more 
information about post service treatment, he wrote that there 
were no additional medical records other than those contained 
in his medical file at the VA Medical Center in Bay Pines.  

On initial review of this case by the Board in May 1998, it 
was noted that although NPRC indicated that the veteran's 
service medical records were destroyed by fire, alternate 
abstracts of those records might be obtained from the Surgeon 
General's Office.  NPRC informed the RO in July 1998 that no 
SGO records were available on the veteran; however, a search 
of Army morning reports showed that the veteran was 
hospitalized at Ft. Knox, Kentucky from August 6, 1953 to 
August 12, 1953 for unspecified reasons.  The report only 
notes that this hospitalization was in the line of duty.  
Although the hospital at Ft. Knox was contacted directly in 
August 1998 for any information on the veteran's 
hospitalization, there was no response.

In addition, the Board, as indicated in the Introduction, 
undertook additional development with respect to the two 
issues on appeal following the issuance of the Court Order 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  More 
specifically, in memoranda dated in March and June 2002, the 
Board instructed its development unit to obtain records of 
treatment of the veteran prior to 1994 at the Medical Center 
in Bay Pines and records of treatment of the veteran at VA 
medical facilities in Michigan, particularly between 1955 and 
1990.  It was also requested that the veteran be contacted to 
provide the addresses for specified private physicians so 
that efforts could be undertaken to obtain records of 
treatment by these physicians.  The memoranda also requested 
that the veteran be asked to provide the specific military 
units he was assigned to in Korea and Japan as well as the 
dates during which he served with those units so as to assist 
the NPRC in obtaining morning reports from the time of the 
veteran's service with those units.  

The record documents that the October 2002 letter from the 
Board to the veteran asked him to provide the information 
requested of him in the memoranda as specified above.  The 
veteran's response to this request, dated in December 2002, 
does not contain the requested private physician's addresses, 
or sufficient detail as to his military units of assignment 
during service in Korea or Japan as to warrant an additional 
effort by the NPRC to obtain morning reports or other 
pertinent records from service.  Also, a response to a 
request for records from the VA Medical Center in Detroit 
Michigan indicated there were no records of treatment of the 
veteran at this facility, and a response from the Bay Pines 
VA Medical Center indicated that there were no records of 
treatment for the veteran at this facility prior to 1994.  A 
report from the Pontiac Veteran's Outpatient Clinic indicated 
that there were no records of treatment of the veteran at 
this facility or by their providers.  This report also 
indicated that there was no information from the "Detroit 
Veteran's system" reflecting any treatment of the veteran.  
As the development requested by the Board in its memoranda 
did not result in any additional evidence for review by the 
RO or the Board, a remand of this case pursuant to the 
recently enacted Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) is not 
indicated. 

The Board notes that the October 2002 letter notified the 
veteran of the type of information, including medical or lay 
evidence, not previously provided to the Secretary necessary 
to substantiate the claim.  This letter also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  See Zeugner-
Maynard v. Principi, No. 01-1738 (U.S. Vet. App. January 23, 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the record as documented above, and in some of the 
discussion below, demonstrates exhaustive efforts to obtain 
evidence to assist in the adjudication of the veteran's 
claim.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.


II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant contends that he should be granted service 
connection for chronic obstructive pulmonary disease with 
asthma and a psychiatric disorder.  He argues that he was 
diagnosed and treated with these disorders during his active 
service and although his service medical records have been 
destroyed by fire, VA should accept his statements as 
evidence of service incurrence.

In July 1996, the veteran wrote that he felt there was not 
enough evidence "on either side to rate my case," and 
requested a compensation and pension examination.  In his 
August 1996 VA mental disorders examination, the veteran 
stated that he developed major depression while in the 
service at Fort Knox in Kentucky, describing an incident 
where he "went bananas" during basic training and was taken 
to the hospital at Fort Knox.  He also stated that he was 
hospitalized for a few days in Tokyo for mental illness and 
was given medicines to calm him down.  After discharge, he 
indicated that he saw a private psychiatrist in 1955 for 
several visits and was treated for depression.  He later 
testified that although he tried to get these records, they 
no longer existed.

In his September 1997 personal hearing, the veteran 
elaborated on his claims of service incurrence, testifying 
that his problems with mental illness and chronic asthma 
started during his 1953-1955 military training in Fort Knox, 
Kentucky.  He stated that he was hospitalized for these 
conditions later in Korea and was treated at an on-base 
military hospital facility near Tokyo.  He explained further 
that following his discharge, he applied for benefits under 
the GI Bill to continue his education, and that during the 
testing process, it was determined that he needed further 
psychiatric treatment and that he as referred to the VA in 
Dearborn, Michigan.

In October 1997, VA was notified by the Dean of Student 
Services at the Center for Creative Studies in Detroit that 
although the veteran had attended art school in Detroit in 
1955 to 1957, there were no medical records on the veteran 
and it was unaware of any policy requiring medical records 
upon enrollment, particularly of veteran students.  In a 
January 1998 letter from the RO responding to a congressional 
inquiry of the veteran's case, the RO indicated that VA had 
no records on file for the veteran for the specified dates.  
The RO also noted that it had contacted the VA Regional 
Office in Detroit, Michigan, to inquire if there were any 
records of the testing alleged by the veteran.  This facility 
replied  that it had no records pertaining to the veteran.

Also of record is a statement from a private physician 
specializing in internal medicine dated in January 2002.  He 
indicated that he had reviewed the claims file, and stated 
that the veteran was treated for "asthma/COPD and was 
hospitalized for an apparent nervous breakdown" during 
service.  Following a further discussion of a clinical 
history said to have been given by the veteran via telephone 
conversation, this physician concluded as follows: 

In my opinion it is at least as likely as 
not that [the veteran's] Asthma/COPD as 
well as his psychiatric disorder(s) are 
connected to his time in the service. 
Pulmonary disease such as his can span a 
lifetime being controlled with medicine 
but can have periods of exacerbation.  
Psychiatric illnesses as well can be a 
lifelong problem for some and can become 
more apparent during times of conflict 
and stress such as in a military 
situation. 

Applying the pertinent legal criteria to the facts above, the 
Board concludes that the veteran's claims must be denied.  
There is no evidence that the veteran had either a 
respiratory disorder or a psychiatric disorder during 
service, or in the first post service year.  Although the 
veteran's service medical records were destroyed by fire, 
extensive attempts to obtain alternate records of his 
treatment during service have been unsuccessful.  The 
earliest post service treatment reports are December 1992 
records referencing treatment for asthma and VA outpatient 
treatment records beginning in May 1994 when he was treated 
for a bowel disorder.  With regard to the respiratory 
condition, a December 1992 private medical report indicates 
that the veteran's trouble with asthma only began about a 
year earlier, and the earliest medical notation of any 
psychiatric disorder is a notation in a VA records that he 
was "mildly anxious" during his May 1994 treatment for 
rectal bleeding.  He was subsequently diagnosed with 
dysthymia in an August 1996 VA examination.  These reports 
are over thirty years following his release from active 
service, and are too remote from service to reasonably 
conclude that any disability shown at that time was 
etiologically related to service.  

The Board has considered the "positive" evidence 
represented by the veteran's statements and those of his wife 
stating that the veteran has been suffering from a 
respiratory and psychiatric disorder due to in-service 
symptomatology.  The Board is willing to accept the veteran's 
contentions that, during service, he experienced nervous and 
respiratory symptoms.  However, medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because neither the veteran nor his wife are shown to be 
physicians, they are not competent to make a determination 
that the veteran has a current respiratory or psychiatric 
disorder that is causally related to active military service.  
See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

With regard to the "positive" evidence presented by the 
private physician in January 2002, his conclusion were based 
on the inaccurate factual predicate that the record documents 
in-service treatment for a respiratory or psychiatric 
disorder.  Such medical opinions based on an inaccurate 
factual premise have no probative value.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  In short, the Board has thoroughly 
reviewed the claims file, but finds the "negative" 
evidence, principally the lack of any objective documentation 
that a psychiatric or respiratory disorder occurred during 
service or for many years thereafter, to outweigh the 
"positive" evidence. 
As such, the veteran's claims must be denied. Gilbert, 1 Vet. 
App. at 49.     


ORDER

Entitlement to service connection for a respiratory disorder 
to include asthma and chronic obstructive pulmonary disease 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

